                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19CV347-GCM

BEVERLY DAVIS,                      )
     Plaintiff,                     )
                                    )
vs.                                 )                    ORDER
                                    )
ANDREW W. SAUL, Commissioner        )
of Social Security,                 )
       Defendant.                   )
____________________________________)

        This matter is before the Court upon both the Plaintiff and Defendant’s Motions for
Summary Judgment. The Court held a hearing in this matter on November 19, 2020. For the
reasons stated in the hearing,
        IT IS THEREFORE ORDERED THAT the Plaintiff’s Motion for Summary Judgment is
DENIED, the Commissioner’s Motion for Summary Judgment is GRANTED, and the decision
of the Commissioner is hereby AFFIRMED.



                                         Signed: November 19, 2020




        Case 1:19-cv-00347-GCM Document 20 Filed 11/20/20 Page 1 of 1
